Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 1/28/2022 are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
Claim 1 recites a method of determining an engine temperature by determining an estimated combustor temperature, determining a corrected vane mass flow, comparing the corrected vane mass flow to a reference mass flow to obtain a mass flow correction factor, if a condition is not satisfied then adjusting the estimated combustor temperature and updating the mass flow correction factor, and if the condition is satisfied, sending a via a controller signal to assign the estimated combustor temperature as the engine temperature.
Yes, this is a method.
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
Claim 1 is requires the steps of determining an estimated combustor temperature and a corrected vane mass flow based on inputs, comparing the corrected vane mass flow with a reference vane mass flow to create a mass flow correction factor, and adjusting one of the estimated combustor temperature based on the correction factor or sending a via a controller signal of the estimated combustor temperature.  The steps of determining, comparing, and adjusting (calculating a new value for the parameter) fits under the grouping of mental processes and performing mathematical calculations.  The collection of information and analysis of the information is considered in the grouping of a mental process due to the fact that each of the steps could be performed via an observation or evaluation.  The additional step of sending a signal falls under insignificant extra-solution activity [MPEP 2106.05(g)] as mere data gathering.
Yes, the claim recites an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.
(a) Claim 1 recites the structure of a gas turbine engine having a combustor and a controller.  
(b) The gas turbine engine and combustor merely define a gas turbine system and a controller is supplied with nearly every gas turbine engine currently manufactured, and thus the context in which one would perform the method.  The elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.  The method operates within the engine context by evaluating engine parameters, but do not change the engine in any way, such as altering the fuel flow as a result of the signal being sent.  The claim requires the system merely run calculations and indicate a result.  Therefore, the claim is directed to an abstract idea.
No, the claim does not recite additional elements that integrate the judicial exception into practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements, as identified above, were taken alone and in combination, and none amount to significantly more than the “abstract idea” because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (performing a mathematical calculation and indicating a result) to a particular technological environment (in this case a gas turbine engine with an associated controller).  Therefore, claim 1 does not surpass the judicial exception.
No, the additional elements do not amount to significantly more than the judicial exception.  Therefore, claim 1 is not patent eligible.
Dependent claims 2-10 are analyzed and found to recite nothing more than a process that under the broadest reasonable interpretation can be seen as a mental process.  
Dependent claim 2 adds the specific operating condition in which the gas turbine engine is operating.  This merely gives context to when the method is to be performed. Therefore, claim 2 is not patent eligible.
Dependent claim 3 further specifies that the estimated vane mass flow is based on an estimated inlet mass flow for an inlet of the gas turbine engine.  The narrower limitation as to where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 3 is not patent eligible.
Dependent claim 4 further specifies determining the combustor pressure based on a compressor pressure for a compressor of the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 4 is not patent eligible.
Dependent claim 5 further specifies that the corrected vane mass flow is based on an altitude of operation.  The narrower limitation as to what data is used to determine the value does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 5 is not patent eligible.
Dependent claim 6 further specifies that the estimated vane mass flow is based on a compressor bleed associated with a compressor the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 6 is not patent eligible.
Dependent claim 7 further specifies that the estimated combustor temperature is a temperature at an inlet of a high-pressure turbine upstream of a low-pressure turbine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 7 is not patent eligible.
Dependent claim 8 further specifies that the estimated combustor temperature is a temperature at a vane throat of the high-pressure turbine.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 8 is not patent eligible.
Dependent claim 9 further specifies that the engine temperature is an inter-turbine temperature, the signal is generated by applying a scaling factor to the estimated combustor temperature, and issuing the signal causes the inter-turbine temperature to be displayed to an operator.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering and displaying a result amounts to insignificant application, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 9 is not patent eligible.
Dependent claim 10 further requires an evaluation of whether the mass flow correction factor is less than a threshold.  This additional mathematical calculation does not change the analysis. This is still a mental process and the analysis remains the same.  Therefore, claim 10 is not patent eligible.
Independent claim 11 is a system requiring a processing unit, non-transitory computer readable medium storing instructions, which performs the method described by claim 1.  The method steps are an abstract idea as described above.  The addition of the processing unit, the non-transitory computer readable medium storing instructions are all recited at a high level of generality, such that it amounts to no more than mere instructions to apply the abstract idea using generic computer components.  Neither the claims nor the specification as originally filed provide specific details for the computer environment beyond a general purpose system used in an aircraft system as discussed in the paragraphs 50-52 of the specification.  Therefore, there is not an apparent improvement to the functionality of the recited generic computer environment, implementing the judicial exception in a particular machine or manufacture, effecting a transformation or reduction of a particular article to a different state or thing, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The incidental use of “non-transitory computer readable medium” does not make a claim otherwise directed to process that can be performed in the human mind, or by a human using a pen and paper patent eligible, see MPEP 2106.04(a)(2)(III).    Accordingly, the elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application in step 2A.  The additional elements of a processor, a non-transitory computer readable medium storing instructions, when taken alone and in combination do not amount to significantly more than the abstract idea because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (performing a mathematical calculation and indicating a result) to a particular technological environment (in this case a gas turbine engine).  Therefore, claim 11 does not surpass the judicial exception in step 2B and is not patent eligible.
Dependent claim 12 adds the specific operating condition in which the gas turbine engine is operating.  This merely gives context to when the method is to be performed. Therefore, claim 12 is not patent eligible.
Dependent claim 13 further specifies that the estimated vane mass flow is based on an estimated inlet mass flow for an inlet of the gas turbine engine.  The narrower limitation as to where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 13 is not patent eligible.
Dependent claim 14 further specifies determining the combustor pressure based on a compressor pressure for a compressor of the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 14 is not patent eligible.
Dependent claim 15 further specifies that the corrected vane mass flow is based on an altitude of operation.  The narrower limitation as to what data is used to determine the value does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 15 is not patent eligible.
Dependent claim 16 further specifies that the estimated vane mass flow is based on a compressor bleed associated with a compressor the gas turbine engine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 16 is not patent eligible.
Dependent claim 17 further specifies that the estimated combustor temperature is a temperature at an inlet of a high-pressure turbine upstream of a low-pressure turbine.  Adding additional determining steps and where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 17 is not patent eligible.
Dependent claim 18 further specifies that the estimated combustor temperature is a temperature at a vane throat of the high-pressure turbine.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 18 is not patent eligible.
Dependent claim 19 further specifies that the engine temperature is an inter-turbine temperature, the signal is generated by applying a scaling factor to the estimated combustor temperature, and issuing the signal causes the inter-turbine temperature to be displayed to an operator.  Further specifying where the data is collected does not change the analysis.  The addition of where the input value comes from amounts to mere data gathering and displaying a result amounts to insignificant application, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 19 is not patent eligible.
Dependent claim 20 further requires an evaluation of whether the mass flow correction factor is less than a threshold.  This additional mathematical calculation does not change the analysis. This is still a mental process and the analysis remains the same.  Therefore, claim 20 is not patent eligible.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the claims are not directed to an abstract idea because they do not recite a) mathematical concepts per se or b) certain methods of organizing human activity per se without any explanation or argument, therefore this allegation is not persuasive.
Applicant argues that the claims are not directed to mental processes because the “the claimed systems and methods for determining an engine temperature for a gas turbine engine as being performed in real-time, i.e. during operation of the gas turbine engine.  Clearly, this cannot be practically performed in the human mind.”  This is not true, people constantly perform mental processes in real time, e.g. when driving a person considers their estimated speed based on their perception of movement, the speedometer reading and the outside conditions like other cars, stop signs, etc. to determine what their current speed is and whether it needs to be adjusted, all in real time while driving.  
Applicant argues that “an additional element reflects an improvement in the function of a computer, or an improvement to other technology or technical field.  The claims merely require obtaining data, running calculations and determining a temperature.  Calculating a combustor temperature using other data is well known in the art, as evidenced by Applicant submitted art: US Patent 4,055,997, US 2011/0154821 and US Patent 9,464,564.
Applicant argues that “The "issuing" step is not an incidental activity that is merely a nominal or tangential addition to the claims. Instead, the limitation imposes meaningful limits on the claim and amounts to necessary data outputting, such that it is not nominally or tangentially related to the remaining claim features.”  However, Applicant gives no explanation of what the meaningful limits are besides merely “data outputting”, which is insignificant extra-solution activity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741